DETAILED ACTION
	Examiner has received and accepted the amended claims and remarks filed on 30 August 2022. These amended claims and remarks are the claims and remarks being referred to in the instant Office Action. Examiner acknowledges Claim 5 has been cancelled. 

Response to Arguments
Applicant's arguments have been fully considered but they are not persuasive.
Regarding Claim 1, applicant argues Addleman fails to disclose a mesh made of metal. Examiner respectfully disagrees. 
During patent examination, the pending claims must be “given their broadest reasonable interpretation consistent with the specification.” See MPEP 2111.
A mesh, in the context of applicants specification, includes “a plain weave, a Dutch weave, a twilled weave, a twilled Dutch weave, and a reverse Dutch weave” (see Claim 2). Addleman discloses the core structure of the wipe is metal [0065] and the core is also woven with a plain weave, a Dutch weave, a twilled weave, or a twilled Dutch weave [0079], thus meeting the instant claim limitations. Additional disclosure that the core is made of metal is found in [0035]: “…the sampler with a fabric core formed of fibers including one or more of: … metal …” and [0080] “[s]everal of these fabric weave types are commonly used with inorganic fibers, such as various glasses and metals. Any of the depicted weave types may be utilized as a woven form of fabric core for sampler”
Applicant also argues Addleman’s metal mesh is not flexible and does not conform to the surface for collecting the sample. Examiner respectfully disagrees. 
During patent examination, the pending claims must be “given their broadest reasonable interpretation consistent with the specification.” See MPEP 2111.
Addleman discloses the fabric has a flexural modulus with a variety of values [0036] inherently teaching different flexibilities of the fabric, thus flexibility itself. Furthermore, as the fabric is flexible, it is capable of conforming to a sample surface, including the one illustrated in Figure 1, thus meeting the instant claim limitations. 
Applicant also argues Addleman fails to disclose the metal mesh having a textured surface created by twisting, abrading, or breaking the metal wire. Examiner respectfully disagrees. 
During patent examination, the pending claims must be “given their broadest reasonable interpretation consistent with the specification.” See MPEP 2111.
Addleman expressly discloses twisted strands [0081], thus meeting the instant claim limitations.
"[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process." See MPEP 2113.
Addleman also discloses the weave having a surface irregularity/roughness i.e. a texture. As patentability is based on the product itself and not its method of production i.e. twisting, abrading, or breaking, the instant claim limitations have been met.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 2, 4, and 7 - 9 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Addleman et al. (US 2016/0314953).
Regarding Claim 1, Addleman discloses a wipe (100) for collecting a sample from a surface (54) for analysis in a detector (32) [0066 - 0069], the wipe comprising: a mesh made of a metal wire (core support made of metal which can be fabric made of strands) [0065, 0078]; wherein the mesh is flexible [0036, 0081] and conforms to the surface for collecting the sample (Figure 1); wherein the mesh adsorbs the sample from the surface (inherent as desorption occurs to release the sample from the surface) [0066, 0067]; wherein the mesh desorbs the sample in the detector [0066]; wherein the wipe is reusable for collecting a plurality of samples [0077, 0124]; and the wire further includes a textured surface (surface irregularity/roughness), the textured surface created by twisting, abrading, or breaking the metal wire [0081].
Regarding Claim 2, Addleman discloses the mesh is selected from the group consisting of a plain weave, a Dutch weave, a twilled weave, a twilled Dutch weave, and a reverse Dutch weave of the metal wire [0065, 0078, 0079].
Regarding Claim 4, Addleman discloses a diameter of the metal wire is selected from the group consisting of 0.001", 0.0016", 0.002", 0.0021", and 0.0028" (the fabric can be less than .3 mm therefore the diameter of the metal wire must me .3mm or smaller) [0036].
Regarding Claim 7, Addleman discloses the mesh adsorbs the sample from the surface at a first temperature range (temperature at airport, train station, shipping port) [0066], and wherein the mesh desorbs the sample in the detector at a second temperature greater than the first temperature range (via a heating device) [0076, 0123].
Regarding Claim 8, Addleman discloses  the first temperature range is greater than -10 °C and less than 55 °C (these temperatures correspond to temperatures found at airports, train stations, shipping ports) [0066], and wherein the second temperature is greater than 100 °C (between 100 °C and 500 °C) [0123].
Regarding Claim 9, Addleman discloses configured to attach to a collection tool (300) or detector (32) [0074 – 0076].

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Addleman et al. (US 2016/0314953).
Regarding Claim 3, Addleman fails to expressly disclose a count of the mesh is selected from the group consisting of 200 per inch, 400 per inch, and 400 x 1400 per square inch.
Addleman does teach the factors bearing on collection, retention, release, and performance include fiber thickness (inherently teaching mesh count as for a given weave, high fiber thickness results in a low count, vice versa) [0081] and weave [0081] (inherently teaching mesh count as weaves can be open or closed i.e. lower mesh count or higher mesh count) [0082].
As such, it would have been obvious to one of ordinary skill in the art before the effective filing date of the applicant’s invention to utilize different mesh count, including 200 per inch, 400 per inch, and 400 x 1400 per square inch, for the benefit of determining a count which works best for the collection, retention, and release for a given analyte, as taught by Addleman [0081].

Claim 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Addleman et al. (US 2016/0314953), in view of Linker et al. (US 7299711).
Regarding Claim 6, Addleman fails to expressly disclose a coating on the metal wire, wherein the coating is selected from the group consisting of gold, phosphates, and chemical indicators.
Linker teaches a mesh (12) made of a metal wire (Col 7, lines 21 – 27), including a gold coating on the metal wire (Col 7, lines 36 – 40).
As such, it would have been obvious to one of ordinary skill in the art before the effective filing date of the applicant’s invention to modify Addleman to include a gold coating on the metal wire for the benefit of providing oxidation resistance and preventing chemical reactions between any explosive compounds and the metal of the mesh, as taught by Linker (Col 7, lines 36 – 40).

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDER MERCADO whose telephone number is (571)270-7094. The examiner can normally be reached Monday - Thursday 9am - 4pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Macchiarolo can be reached on (571) 272-2375. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

ALEXANDER A. MERCADO
Primary Examiner
Art Unit 2856



/ALEXANDER A MERCADO/Primary Examiner, Art Unit 2856